           Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 1 of 18




31 West 52nd Street | New York, NY 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com


James H. Power
+1 212-513-3494
James.Power@hklaw.com




September 18, 2019

Via ECF

Hon. J. Paul Oetken
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:        In re Tatiana Akhmedova, Case No. 19-mc-26
                    Request to Extend Temporary Sealing Order

Dear Judge Oetken:

       We are counsel for Applicant Tatiana Akhmedova (“Applicant” or “Ms. Akhmedova”) in
the above-captioned action. We write in response to Farkhad Akhmedov’s (“Farkhad”) letter dated
September 16, 2019 (Dkt. 17) requesting permission to file a motion to quash the subpoenas served
on various New York Banks pursuant to discovery orders which were properly issued in this case.

       As this Court is aware, Applicant has filed in this action two requests for orders permitting
discovery in aid of certain foreign proceedings pursuant to 28 U.S.C. § 1782. In support of its
applications, Ms. Akhmedova set forth in detail the purpose of her two discovery requests,
including the pending and contemplated foreign proceedings, and the contemplated use in those
proceedings of the information she sought to obtain. This Court considered those submissions,
and accordingly entered the discovery orders, finding that the requirements of 28 U.S.C. § 1782
had been met.

       Additionally, because of the well-documented evasionary tactics employed by Applicant’s
ex-husband Farkhad and his alter ego entities, some of which are defendants in the foreign
proceedings, plaintiff sought discovery orders which limited the notice requirement normally
applicable under Fed. R. Civ. P. 45, and temporarily sealing the supplemental discovery
application in order to avoid rendering certain ex parte foreign proceedings moot.




Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
        Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 2 of 18


September 18, 2019
Page 2


I.     The 28 U.S.C. § 1782 Discovery Orders Were Sought in Aid of Adjudicative Foreign
       Proceedings

        As set forth in Ms. Akhmedova’s initial application for a discovery order, filed on January
16, 2019, in a pending action before the Republic of the Marshall Islands (the “RMI Action”) (Case
No. 2018-169) Chief Justice Carl Ingram entered an order on January 3, 2019 providing for
discovery with respect to a pending summary judgment motion before him, which included
whether Farkhad and the corporate defendants in the RMI Action were alter egos such that it was
proper that the English Court exercised jurisdiction over those entities as alter egos. Dkt. 3-1 at
Ex. 1. Additionally, as this is a complex, multi-jurisdictional case, Applicant also provided details
to this Court of other pending foreign litigations in which the discovery requested pursuant to
Section 1782 might also be useful, including in Dubai, the United Kingdom, the Isle of Man,
Liechtenstein and the RMI.

         As Farkhad’s counsel notes, the RMI recently issued judgment against Farkhad’s alter ego
and discovery target Straight Establishment, recognizing the English Judgments on September 12,
2019. However, the later issuance of a judgment does not render the discovery order at the time it
was issued as improper. The RMI Action was pending at the time of this Court’s January 18, 2019
discovery order, which was properly issued in aid of the RMI’s court’s order directing discovery.
Furthermore, counsel’s representation that the “RMI litigation has concluded” is false in any event,
where RMI counsel has already represented that Farkhad’s alter ego Straight Establishment intends
to file an immediate appeal. In addition, there is a second RMI Action (as noted in Applicant’s
papers), Case No. 2018-168, which is a Supplemental Rule D maritime action filed by Applicant
to determine the petitory and possessory rights over Straight Establishment’s sole asset, the vessel
M/Y LUNA (flagged in the RMI). That action has been stayed since August 2018 but it is
anticipated that it will be unstayed now that judgment has been issued in the related RMI case.

        Farkhad’s suggestion that the RMI Action was not adjudicative in nature because it sought
recognition of the underlying English Judgments is based on a single, overruled case. The In re
Galaxy, 2019 WL 2743205 (S.D.N.Y. July 1, 2019) cited by Farkhad was later reversed on a
motion for reconsideration, wherein the applicant in that action successfully argued that in some
instances an action to enforce a judgment may be considered adjudicative. See In re Galaxy, Case
No. 19-mc-287 (S.D.N.Y.)(LTS) (Dkt. 10) (noting specifically that judgment enforcement would
involve issues related to ownership, conveyance or hiding of judgment debtor’s assets). In
response, Judge Swain reversed herself and entered an order permitting Section 1782 discovery in
support of the foreign adjudicative judgment enforcement action. Id. at Dkt. 11 (July 22, 2019).
The basis for the July 22, 2019 Galaxy order granting Section 1782 discovery is consistent with
the facts of this case.

       While, as Judge Swain recognized, certain judgment recognition or enforcement actions
may not be adjudicative to the extent they seek merely the ministerial registration of a judgment,
here, Farkhad’s alter egos Straight Establishment and Qubo 2 Establishment had appeared and
were actively adjudicating summary judgment before the RMI Court, who issued a discovery order
          Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 3 of 18


September 18, 2019
Page 3


to assist it in ruling on certain issues before it. Additionally, the other contemplated and pending
foreign proceedings noted in the initial discovery application were also adjudicative, such as the
vessel arrest action pending in Dubai (in which Straight has now filed its own claim for damages
against Ms. Akhmedova for loss of charter hire while the LUNA has been in Dubai enjoined from
leaving by the Dubai arrest and RMI preliminary injunction).

        Later, on April 23, 2019, Applicant filed a supplementary request for discovery based on
information obtained as a result of the first discovery order. In its application, Applicant provided
an update to this Court on the status of the RMI Actions, including the violations undertaken by
Farkhad to violate the preliminary injunction issued by that Court with respect to the M/Y LUNA,
and the possible need to adjudicate those violations and seek further protections in the RMI Court.
Additionally, Applicant set forth contemplated litigation in the High Court of England where
Applicant would seek to expand the English Judgments previously entered, against additional alter
egos of Farkhad discovered as a result of the first Section 1782 discovery order, and seeking an ex
parte asset freeze of the newly added judgment debtors Counselor Trust and Sobaldo Trust.
Applicant notes that on July 17, 2019 the ex parte actions were filed in the English Court,
provisional relief obtained on August 15, 2019, which was thereafter served on the parties to that
action.1 A true and correct copy of the English Order is attached hereto for the Court’s reference.

       The addition of judgment debtors is inherently adjudicative (indeed, a hearing has been set
for Counselor and Sobaldo to appear and contest the ex parte relief), as is litigation in the RMI
concerning Farkhad’s violation of the preliminary injunction against him and his alter egos. Courts
have also noted that asset-freeze actions such that the one filed in the English Court are
adjudicative, as they require the claimant to prove its underlying claims. JSC MCC EuroChem v.
Chauhan, 2018 WL 3872197, 17-mc-00005, *11- 12 (M.D.Tenn. Aug. 8, 2018).

II.      The Pending Actions in the United States are Irrelevant to the Discovery Requests

       While there has been a judgment recognition action pending in New York Supreme Court
since June 2018 (Index. No. 155688/18), that action is irrelevant to the Section 1782 discovery
requests which were in direct relation to; 1) the foreign proceeding pending in the RMI where a
discovery order was expressly issued, 2) the ex parte proceedings and provisional relief sought in
the English Court, and 3) various other foreign proceedings in Dubai and Liechtenstein.

        As argued by Applicant before the New York Court, personal jurisdiction over Farkhad is
not required for recognition of a foreign judgment under Abu Dhabi Commercial Bank PJSC v.
Saad Trading, Contracting & Financial Servs. Co., 117 A.D.3d 609 (1st Dept. 2014).
Accordingly, jurisdictional discovery, though requested, was not central to Applicant’s argument
in that case. The suggestion that this action was filed to circumvent the pending request for
jurisdictional discovery in the State Court action is also incorrect where Ms. Akhmedova already

1
  Applicant respectfully submits that now that the ex parte relief in the English Court has been obtained and served on
the relevant parties, this Court may unseal Dkts. 7, 7-1, 8, 8-1, 9 and 11.
          Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 4 of 18


September 18, 2019
Page 4


has a right to immediate discovery in that action through N.Y. CPLR § 3120 (allowing for issuance
of a subpoena duces tecum immediately “[a]fter commencement of an action”). Ms. Akhmedova
merely noted in her opposition to Farkhad’s motion to dismiss that the action should not be
dismissed before jurisdictional discovery is able to take place, if the Court deems personal
jurisdiction to be relevant to the merits of judgment recognition.

        Tellingly, Farkhad submitted a sworn declaration in the New York State court case, and
counsel represents again in its pre-motion letter, that Farkhad does not conduct or transact business
in New York or the United States, or that he does not maintain assets in the jurisdiction. This
information, as a result of the discovery obtained in this action, has been demonstrated to be false.
This is clearly the true reason Farkhad seeks to quash the subpoenas issued herein and to prevent
the use of the information discovered. None of the records obtained from the New York Banks in
response to subpoenas served in accordance with the discovery orders have been submitted to the
New York Supreme Court action or any other United States court.2

       Even if the information discovered in this action is used in the United States, including but
not limited to the New York judgment recognition action, such use is not improper. All of the
cases cited by Farkhad on this issue address the bad faith filing of a Section 1782 discovery
application in order to circumvent various U.S. discovery procedures. There is nothing to support
the suggestion that Applicant acted in bad faith, where indeed the information sought has already
been, and will continue to be used in various foreign proceedings. If Applicant uses the
information discovered to obtain further relief in the United States, and to bring to light Farkhad’s
own misrepresentation to the New York state court as to Farkhad’s possession of assets in New
York, this does not demonstrate bad faith on the part of Applicant, and such use of the information
should not be barred.

        Based on the foregoing, Applicant respectfully submits that Farkhad’s request to file a
motion seeking to quash the subpoenas and to prevent the use of the information obtained should
be rejected by this Court.

         We thank the Court for its attention to this matter.




2
  Farkhad’s reference to a Rule B maritime attachment action before Judge Buchwald (Case No. 19-cv-7966) is not
relevant here. Judge Buchwald has requested further briefing as to her subject matter jurisdiction over various alleged
maritime torts pursuant to 28 U.S.C. 1333. No documents obtained in this action was submitted in support of the
maritime attachment requested in that action.
       Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 5 of 18


September 18, 2019
Page 5


                               Respectfully submitted,

                               HOLLAND & KNIGHT LLP




                               James H. Power


Enclosure

cc:   Jason Kislin
      Greenberg Traurig, LLP
      kislinj@gtlaw.com
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 6 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 7 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 8 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 9 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 10 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 11 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 12 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 13 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 14 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 15 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 16 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 17 of 18
Case 1:19-mc-00026-JPO Document 18 Filed 09/18/19 Page 18 of 18
